Citation Nr: 1725070	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for right lower leg and right groin phlebitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1997 to October 2002.  His awards and decorations included: an Air Force Achievement Medal with one Oak Leaf Cluster and a National Defense Service Medal.  The Board sincerely thanks him for his service to our country. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an October 2012 substantive appeal, the Veteran requested a hearing before the Board.  In August 2014 the Veteran was scheduled for a hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause of this absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016). 

In a February 2015, the Board remanded the case for further evidentiary development.  


FINDINGS OF FACT

1.  Prior to August 1, 2015, the Veteran's right lower leg and right groin phlebitis was manifested by persistent edema incompletely relieved by elevation of the extremity, but not by persistent edema and stasis pigmentation or eczema. 

2.  Since August 1, 2015, the Veteran's right lower leg and right groin phlebitis has been manifested by symptoms of persistent edema and stasis pigmentation, with intermittent ulceration, but not by persistent ulceration or massive board-like edema with constant pain at rest. 


CONCLUSIONS OF LAW

1.  Prior to August 1, 2015, the criteria for a disability rating of 20 percent for right lower leg and right groin phlebitis, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

2.  From August 1, 2015, the criteria for a disability rating of 40 percent for right lower leg and right groin phlebitis, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7121.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id at § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B. Rating Criteria for Post-Phlebitic Syndrome

A 10 percent rating requires intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7121. 

A 20 percent rating requires persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.

A 40 percent rating requires that the disability is manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.

A 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.

A 100 percent rating requires massive board-like edema with constant pain at rest. Id. 

II. Factual Background

Historically, the Veteran's initial claim for entitlement for service connection for phlebitis was granted with a noncompensable rating, effective October 25, 2002, in May 2003.  

In September 2011, the Veteran filed a claim for an increased evaluation for recurrent phlebitis of the right lower extremity and groin.  

In a July 2011 primary care note, the Veteran complained of pressure in his right thigh, and chronic swelling in his right lower extremity.  He reported that he has been experiencing intermittent pain in his right thigh/groin since 2010.  He reported occasion muscle twitching.  Upon physical examination, the medical care provider noted that the Veteran's right groin and thigh were tender to palpation.  He had traces of edema in his right leg, and the veins in his right leg were prominent.  The medical care provider found no significant tenderness, and assessed that the Veteran's right leg pain and swelling were due to his deep vein thrombosis. 

In an October 2011 VA examination, the Veteran stated that he was diagnosed with deep vein thrombosis, and that he has experienced this condition since November 2001.  He claimed that he has had blood clots in 2001, January 2003, and in November 2008.  The Veteran complained of worsening pain, swelling, and discoloration since 2008.  His right leg was constantly swollen, and he had increased pain blood statis and edema.  When he elevated his leg, he experienced partial relief.  He had pain after prolonged standing and walking, as well as when he was at rest.  He claimed that he had dark skin pigmentation and eczema.  At rest, he experienced an "abnormal sensation."  He stated that these conditions were relieved through elevation, but not with compression hosiery.  He denied symptoms of ulceration.  He claimed that his disability prevented him from taking an international position.  He also noted that he has a bachelor's degree in Administration of Justice, but cannot participate in law enforcement duties due to his symptoms.  

Upon physical examination, the VA examiner found that the Veteran did not have signs of present skin disease, or scars.  The VA examiner did not find obvious clinical signs of deep vein thrombosis, thrombophlebitis, or a visible varicose vein condition.  The lower right extremity did not have ulcers or edema.  Stasis pigmentation was absent, and there was no eczema.  The Veteran was diagnosed with recurrent phlebitis of the right lower leg and groin, which was noted as active at the time of the examination.  The VA examiner opined that the Veteran's disability did not affect his usual occupation, and that the effect of the disability on his daily activities was the avoidance of running.  

In his January 2011 NOD, the Veteran claimed, generally, that the October 2011 VA examination was inadequate, and that he wanted a new examination. 

In a February 2012 VA primary care note, the Veteran complained of pain and swelling in his right leg.  He claimed that his right big toe was constantly purple.  Upon physical examination, the medical care provider noted that the Veteran's right leg and calf were moderately swollen.  They were not red or warm, and he experienced moderate pain on palpation.  Another VA medical record from this month noted that the Veteran had scarring on his right lower leg due to hematomas.  

In his October 2012 VA Form 9, the Veteran claimed that he has persistent edema in his right leg and groin that is not completely relieved by rest/elevation.  He had continued discoloration, and continued development of varicose veins.  He claimed that his prior VA examination lasted for 10 minutes, and consisted of two questions.  He concluded with the phrase "suspected arteriol veinus malformation." 

In an August 2013 VA hematology and oncology note, the Veteran complained of somewhat painful chronic right leg swelling and pain when he stood for too long.  He was noted as having a history of deep vein thrombosis in November 2001, January 2003, November 2008, and April 2013.  The Veteran was noted as having a cellulitis with clots on his right leg in 2013.  He did not have new rashes or lesions that would not heal.  He did not experience muscle aches or pains.  His right calf was noted as having a + 1 pitting edema.  

In a September 2013 VA hematology and oncology note, the Veteran was noted as being diagnosed with deep vein thrombosis in 2000.  It was noted that he had cellulitis with superficial thrombophlebitis in 2013.  His past medical history included low back pain and post thrombophlebitis syndrome after his first blood clot.  He claimed that he experienced nighttime "jerking" in his right upper thigh after his first major episode of deep vein thrombosis. 

In a March 2014 VA hematology and oncology note, the Veteran complained of painful chronic right leg swelling and pain when he stood for too long.  He was noted as having a history of deep vein thrombosis in November 2001, January 2003, November 2008, and April 2013.  The Veteran noted as having had a cellulitis on his right leg with clots.  He did not have new rashes or lesions that would not heal.  He did not experience muscle aches or pains.  His right calf was noted as having a + 1 pitting edema.  His past medical history included diagnoses of venous thrombosis and embolism, and chronic venous insufficiency.  In a VA nursing note from this month, the Veteran complained of right lower leg pain.  He qualified his pain as aching and throbbing.  Standing increased his pain, and sitting improved it.   

In an October 2014 VA ambulatory health care note, the Veteran complained of occasional myalgia and arthralgia.  Upon physical examination, the medical care provider did not find cyanosis, edema, rash, or ulcerations.  His gait was normal.  In a VA nursing note from this month, the Veteran complained of chronic aching and soreness of his right lower extremity.  This pain had lasted for 11 years, and at this visit he graded it a seven out of 10, with 10 being the worst.  He stated that his pain was not triggered.  He stated that arthritis medications help relieve his symptoms.  His pain affected his daily and physical activities.  

In an April 2015 VA ambulatory care note, the Veteran was seeking replacement compression hose.  Upon physical examination, the medical care provider did not find cyanosis, edema, rash, or ulcerations.  In a VA nursing note from this month, the Veteran complained of chronic aching and soreness of his right lower extremity.  This pain had lasted for years.  He stated that his pain was not triggered, and did not identify any factors that relieved his pain.  His pain affected his daily and physical activities.  

In a June 2015 VA pharmacy anticoagulation note, the Veteran was noted to be on a definite anticoagulant treatment for recurrent right lower extremity deep vein thrombosis.  He reported that he has been on anticoagulants since 2008.  He denied bruising or bleeding.  

In the August 2015 VA examination, the Veteran reported that walking for longer than 15 to 20 minutes, and standing for longer than 10 minutes increased his calf and inguinal pain.  He used a compression stocking on his right lower leg due to constant edema, and reported a history of right leg ulcerations. 

Upon physical examination, the VA examiner noted that the Veteran had right leg varicose veins and post-phlebitic syndrome.  He had aching and fatigue in his right leg after prolonged standing and walking.  His symptoms were relieved by elevation and by compression hosiery.  He had persistent statis pigmentation and edema that were not totally relieved by elevation, and subcutaneous induration.  He also had intermittent ulceration and constant pain at rest.  She found that the Veteran had positive varicosities and hyperpigmented changes on the right lower extremity due to the pulling of blood.  He had blood statis and pigmentation of the right medial calf, and anterior distal tibia arena.  The VA examiner found evidence of a healed ulceration above the right medial ankle.  She did not observe any other significant diagnostic finding or result.  She opined that the Veteran's vascular conditions impacted his ability to work.  Specifically, he should avoid employment that consisted of prolonged walking or standing, and that he would benefit from a sedentary position. 

III. Analysis

After considering all the evidence of record, the Board finds that the evidence is sufficient to establish that prior to August 1, 2015 the Veteran's phlebitis warrants a disability rating of 20 percent, but no higher, and from August 1, 2015, the phlebitis warrants a 40 percent disability rating, but no higher.

As an initial matter, the Board notes that the United States Court of Appeals for Veteran's Claims has held that a veteran's lay statements are competent to establish the presence of observable symptomatology, such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Varicose veins are rated under Diagnostic Code 7120.  The Board notes that Diagnostic Code 7120 and 7121 are nearly identical, but for the qualifying criterion of "[w]ith the following findings attributed to the effects of varicose veins," within Diagnostic Code 7120 for the total schedular rating that is not present within Diagnostic Code 7121.  As the criteria for these Diagnostic Codes are nearly identical, the Board applies the Barr case by analogy in this instance.  As such, the Board finds that the Veteran's lay statements regarding his observable phlebitis symptoms are competent evidence that the Board may rely upon.  

Prior to August 1, 2015, the Veteran reported he experienced symptoms of pain and edema.  He reported that these symptoms were relieved, completely or partially, through elevation/rest.  The record during this time affirmatively indicated that edema was found; however, it was not always noted or described as "persistent."  The Board observes, and the record shows, that the Veteran and/or his medical care providers used the term "chronic" to qualify the incidence of his edema symptoms.  The Board notes that the term "chronic" more closely approximates as persistent than intermittent.  As such, the Board finds that where the term "chronic" was used within the record in reference to the Veteran's phlebitis symptoms, they shall be construed as "persistent" for the purposes of rating.  As such, the Board finds that the Veteran's edema symptoms during this period more closely approximate as persistent than intermittent.

The Board notes that during the period prior to August 1, 2015, the Veteran's symptoms were not consistent and met the criteria of the initial rating of 10 percent and the next higher rating of 20 percent.  The Veteran's symptoms in October 2011 and 2014, and April 2015 more closely approximated a 10 percent rating.  In October 2011, the VA examiner did not find evidence of ulcers or edema, and there was no statis pigmentation or eczema.  In October 2014 and April 2015, the medical care provider did not find edema or ulcerations.  However, the record shows that in July 2011, February and October 2012, August 2013, and March 2014 that his symptoms more closely approximated a 20 percent rating, but no higher.  In July 2011, the Veteran reported that he had chronic swelling of his leg.  In February 2012 the Veteran complained of swelling and that his right big toe was constantly purple, the medical care provider noted moderate swelling and scarring due to hematomas.  In October 2012, the Veteran asserted that he had persistent edema that was not relived by rest/elevation.  In August 2013 and March 2014, the Veteran was noted as complaining of a chronic leg swelling if he stood for too long.  The Board understands that the Veteran's statements regarding swelling if he stood too long to mean that these symptoms were relieved by rest/elevation.  The Veteran was found by the medical care providers on these occasions to have edema.  

In light of the evidence during the period prior to August 1, 2015 more heavily weighing in favor of a 20 percent rating, the Board, giving the Veteran the benefit of the doubt, finds that the Veteran's phlebitic symptoms during this period on appeal more closely approximates a 20 percent rating, but no higher.  A rating in excess of 20 percent is not warranted, however, as during this period the Veteran was not shown to have, nor made lay statements regarding, symptoms of eczema, ulceration, subcutaneous induration, or massive board-like edema with constant pain.  In the absence of the symptoms necessary to meet the criteria for higher ratings, a rating in excess of 20 percent during this period is not warranted.  As such, the Board does not find that a rating in excess of 20 percent is warranted during the period prior to August 1, 2015.  

The Board acknowledges the Veteran's January 2011 and October 2012 contentions that the January 2011VA examination was inadequate.  In October 2012, the Veteran stated that his October 2011 VA examination lasted for 10 minutes, and consisted of two questions.  Upon review of the October 2011 VA examination, the Board finds that it is adequate.  The VA examiner conducted a thorough physical examination of the Veteran, and provided diagnostic testing.  It adequately recorded the Veteran's statements, including his subjective symptoms and concerns regarding his education and job prospects.  As such, the Board finds that the October 2011 VA examination is competent, credible, and persuasive evidence regarding the Veteran's concerns and physical condition at this time.  

With respect to the period from August 1, 2015, the Board, giving the Veteran the benefit of the doubt, finds that the Veteran's symptomology more closely resembles a 40 percent rating, but no higher.  The August 2015 VA examiner found that the Veteran's right lower extremity exhibited persistent stasis pigmentation, persistent subcutaneous induration, and persistent edema that was incompletely relieved by elevation.  The VA examiner additionally found that the Veteran experienced intermittent ulceration.  In order to receive the next higher, 60 and 100 percent, ratings, the Veteran must have exhibited the symptoms of persistent ulceration, or board-like edema with constant pain at rest.  Upon review of the claims file, the Board finds that the record is silent for instances of these symptoms.  With respect to the period from August 1, 2015, the Board finds that the VA examination conducted on this date's findings first demonstrated in the claims file that the Veteran exhibited symptoms warranting a 40 percent rating.  As such, the Board finds that from August 1, 2015 a 40 percent disability rating, but no higher, is warranted. 

In summation, a 20 percent rating, but no higher, is warranted for the Veteran's right leg and right groin phlebitis prior to August 1, 2015.  Thereafter, a 40 percent rating, but no higher, is warranted for right leg and right groin phlebitis.

IV. Extraschedular Consideration

The Board has considered whether referral of the Veteran's symptoms from September 8, 2011, to July 31, 2015, for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's right lower leg and right groin phlebitis is encompassed by the schedular criteria by the 20 percent rating.  Although the Veteran did complain of jerking in his thigh, he has not alleged any functional impairment that is not encompassed by the rating criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Board has considered whether referral of the Veteran's symptoms from August 1, 2015, for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's right lower leg and right groin phlebitis is encompassed by the schedular criteria by the 40 percent rating.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Id. 

V. Total Disability Based on Individual Unemployability

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran has not expressly claimed that his service-connected right leg and right groin phlebitis rendered him unemployable.  The Board notes that the record shows that in his November 2003 NOD, the Veteran stated that his physical limitations would likely have him change his criminal justice major to something that required less activity.  In the October 2011 VA examination, the Veteran stated that he could not use his administration of justice degree due to his disability.  However, the October 2011 VA examiner noted that the Veteran's disability did not affect his usual occupation.  The August 2015 VA examiner noted that the Veteran's vascular conditions impacted his ability to work, and that he should avoid employment that consisted of prolonged walking or standing, and that he would benefit from a sedentary position.  The Board notes that while the Veteran reported that he had difficulty obtaining certain positions in law enforcement, security, or positions that had medical requirements, the Veteran has never claimed that, and otherwise the record does not show, his right leg and right groin phlebitis has led to unemployability in other fields.  Therefore, the Board finds the matter of entitlement to a total rating based upon individual unemployability is not raised in the context of this claim. 


ORDER

Prior to August 1, 2015, entitlement to an increased rating of 20 percent, but no higher, for right leg and right groin phlebitis is granted, subject to the laws and regulations governing monetary awards.

From August 1, 2015, entitlement to an increased rating of 40 percent, but no higher, for right leg and right groin phlebitis is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


